DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 and 22 remain pending in the application.  Claims 11-17 have been canceled and claims 18-21 were previously canceled.  New claims 23-31 have been added.   Applicant’s amendment has overcome each and every rejection previously set forth in the Non-Final Rejection mailed 28 July 2021.   
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wesley Malherek on 24 November 2021.
The application has been amended as follows:  Claims 26-31 are canceled.  
Reasons for Allowance
Claims 1-10 and 22-25 are allowed.  The following is an examiner’s statement of reasons for allowance:
Books et al. (US 4,117,551), which is considered to be the closest prior art of record, discloses the plural component applicator described in the Non-Final Office Action mailed 28 July 2021.  Books does not disclose that the trigger is “configured to rotate the valve between the opened position and the closed position”.  Stewart et al. (US 2018/0243767) teaches a plural component applicator 
Although the elements are taught individually in the prior art, no single piece of prior art teaches them all, and no teaching or motivation was found that would have made it obvious to combine the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752